UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    DUSTIN DOVE,
         Plaintiff
         v.                                                Civil Action No. 15-2274 (CKK)
    EDUCAP, INC., et al.,
        Defendants

                                   MEMORANDUM OPINION
                                      (August 18, 2016)

         Having carefully considered Plaintiff’s [22] Motion for Reconsideration, Defendant’s

[23] Opposition to that motion, and Plaintiff’s [24] Reply Brief, the Court concludes that

Plaintiff has provided no basis for the Court to alter or amend the judgment of dismissal issued in

this case on July 20, 2016. 1

         Federal Rule of Civil Procedure 59(e) permits a party to file “[a] motion to alter or amend

a judgment” within “28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). Motions

under Rule 59(e) are “disfavored” and the moving party bears the burden of establishing

“extraordinary circumstances” warranting relief from a final judgment. Niedermeier v. Office of

Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001). Rule 59(e) motions are “discretionary and need

not be granted unless the district court finds that there is an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (internal quotation marks

omitted).

         Plaintiff has not established extraordinary circumstances warranting relief from a final

judgment. The only arguments Plaintiff presents in his Motion for Reconsideration—regarding


1
 In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                  1
installment contracts—were already before the Court when the Court considered Defendant’s

motion to dismiss. The Court rejected those arguments at that time. Specifically, the Court

concluded that, as a result of the acceleration clause in the underlying loan documents,

Defendants’ collection action complied with the applicable statute of limitations. See Mem. Op.

at 12. In Plaintiff’s Motion for Reconsideration, Plaintiff does not acknowledge that the Court’s

decision was based upon the acceleration clause. Nor does Plaintiff acknowledge, much less

address, the authority on which the Court relied regarding the impact of acceleration clauses on

statutes of limitations. See id. (citing Bay Area Laundry & Dry Cleaning Pension Trust Fund,

522 U.S. 192, 209 n.5 (1992). In other words, Plaintiff simply proffers arguments that the Court

already rejected and fails to grapple with the actual basis for the Court’s judgment. As such,

Plaintiff’s Motion for Reconsideration provides no basis for the Court to reconsider its prior

judgment.

       For all of these reasons, as well as the reasons stated in the [21] Memorandum Opinion

issued in this case on July 20, 2016—which the Court fully incorporates and makes part of this

Memorandum Opinion—Court’s DENIES Plaintiff’s [22] Motion.

       An appropriate Order accompanies this Memorandum Opinion.



                                                         /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                 2